DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on 7/2/2020 has been acknowledged and entered.
Claims 1-10 and 12-21 are pending.
Claim 11 is cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7, 9-17, 19-20 are directed to a process with steps of acquiring data, converting the data in to quantized data, and determining information of a server according to the quantized data. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas as the steps may be performed mentally with a series of evaluation and/or judgment.  
Also, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. types of operation and maintenance data, quality evaluation information, preset instructions) ) are directed to types of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial 
Further, the additional elements (e.g. a processor, a memory) amount to no more than usage of a generic computing system having a processor and a memory, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-7, 9-17, 19-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 11-12, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malkov et al (Pub No. US 2020/0159624, hereinafter Malkov).

With respect to claim 1, Malkov discloses a method for processing operation and maintenance data (Abstract), the method comprising: 
acquiring a plurality of types of the operation and maintenance data of a target server ([0009], [0115-0116], [0119]: acquire types operations and maintenance via logging different types of data from different operations and maintenance activities of the server);
converting the operation and maintenance data into quantized data of each dimension according to a preset rule ([0071-0072], [0135], [0140], [0151]: converting the data with quantized data of each respective dimension according to a preset rule, e.g. quantized data of event dimension represented by quantized event); and 
determining quality evaluation information of the target server according to the quantized data of each dimension ([0142], [0149-0151], [0155]: determine the quality evaluation information, which may be any type of information including and not limited to normal or anomaly information, of the target server according the quantized data).

With respect to claim 2, Malkov further discloses wherein acquiring the plurality of types of the operation and maintenance data of the target server includes: 
reading a preset instruction having a specified data type and a specified format, converting the preset instruction into a data query statement matching current operation and maintenance data to be acquired, and acquiring corresponding operation and maintenance data through the data query statement obtained by the conversion ([0099-0100], [0116], [0129], [0155], Fig 4-5: reading preset instruction for specific type of data, and convert the instruction into query statement with specific type of data matching the data acquired, e.g. patent matching logic with respect to the quantized data).

With respect to claim 3, Malkov further discloses wherein converting the operation and maintenance data into the quantized data of each dimension according to the preset rule includes: inputting the operation and maintenance data into a preset machine learning model, outputting evaluation parameters of each dimension through the preset machine learning model and using the evaluation parameters of each dimension as the quantized data of each dimension ([0090],  [0116]: input the data input a learn model and outputting the parameters via learned process for the quantized event/data).
With respect to claim 4, Malkov further discloses wherein converting the operation and maintenance data into the quantized data of each dimension according to the preset rule includes: 
reading original operation and maintenance parameters included in the operation and maintenance data, and identifying quality levels associated with the original operation and maintenance parameters ([0090], [0100], [0115-0116]: reading the parameters and identify the quality level via learned processing for data analyzation); 
determining standard parameters defined by the preset rule for characterizing the quality levels, and replacing the original operation and maintenance parameters with the standard parameters ([0090], [0099-0100], [0115-0116], [0129]: determine the standard parameters, e.g. normal activity parameters and/or parameter for event characterization for quality checking replaced the original with learned procese); and 
(([0071-0072], [0135], [0140], [0151], [0155]: use the replaced data as quantized data according to the rules/configuration).
With respect to claim 5, Malkov further discloses wherein the method further includes: acquiring a repair trigger condition associated with a current dimension and using the current dimension as a target dimension to be repaired if quantized data of the current dimension meets the repair trigger condition ([0009], [0070-0075], [0090], [0102], [0116-0117]: acquiring repair condition when condition is met with respect to the quantized event).
With respect to claim 6, Malkov further discloses wherein after using the current dimension as the target dimension to be repaired, the method further includes: acquiring a repair rule matching the target dimension and repairing the target server according to the repair rule ([0009], [0070-0075], [0090], [0102], [0116-0117]: acquiring repair rule for remedial action when matching activity is met).
With respect to claim 7, Malkov further discloses wherein the method further includes: storing the quantized data in a time-series database and storing data characterizing a repair result into a relational database ([0070], [0135-0141], [0150-0151], Fig 2B: storing the quantized data and repair result such as restored data).
With respect to claim 8, Malkov further discloses wherein after repairing the target server according to the repair rule, the method further includes: respectively reading the quantized data ([0102], [0135-0141], [0150-0156]: reading the quantized data and repair result for visual display via interactive visualization).
With respect to claim 9, Malkov further discloses wherein repairing the target server according to the repair rule at least includes one of following: if an interface of the target server characterized by the target dimension is unavailable, restarting unavailable interface business; and if a number of accumulated tasks in the target server characterized by the target dimension exceeds a specified threshold, switching unprocessed accumulated tasks in the target server to a backup server cluster ([0011], [0115-0116]:  repairing include restart the business process, and/or switch to other task is the task exceed a baseline representing the threshold).
With respect to claim 10, Malkov further discloses wherein: the plurality of types of the operation and maintenance data at least includes business data generated by software in the target server internally, monitoring data generated by a monitoring system in the target server, log data of the target server, and indication data for characterizing target server performance ([0009], [0115-0116], [0119]: different types of  operations and maintenance  data via logging different types of data from different activities of the server).
With respect to claim 12, Malkov discloses a device for processing operation and maintenance data (Abstract), comprising: 
(Fig 1), the processor is configured to: 
acquire a plurality of types of the operation and maintenance data of a target server ([0009], [0115-0116], [0119]: acquire types operations and maintenance via logging different types of data from different operations and maintenance activities of the server);
convert the operation and maintenance data into quantized data of each dimension according to a preset rule ([0071-0072], [0135], [0140], [0151]: converting the data with quantized data of each respective dimension according to a preset rule, e.g. quantized data of event dimension represented by quantized event); and 
determine quality evaluation information of the target server according to the quantized data of each dimension ([0142], [0149-0151], [0155: determine the quality evaluation information, which may be any type of information including and not limited to normal or anomaly information, of the target server according the quantized data).

With respect to claim 14, Malkov further discloses wherein: the plurality of types of the operation and maintenance data is converted into quantized data of multiple dimensions, and the converted quantized data has a same measurement standard ([0071-0072], [0135], [0140], [0151]: converting the data with quantized event of multiple dimensions having same standard). 
With respect to claim 15, Malkov further discloses wherein: the converted quantized data include quantized data characterizing a server status and quantized data characterizing a success rate of a software business in a server, and the server status and the success rate of the software business are configured as different dimensions (it appears that the elements are directed to non-functional descriptive material for not impacting the functionality of the claim; [0071-0072], [0135], [0140], [0151]: converting the data into quantized events characterizing the status and other condition of the server). 

With respect to claim 16, Malkov further discloses pre-preparing two or more types of the operation and maintenance data as training samples and training the prepared two or more types of the operation and maintenance data to obtain a trained machine leaning model, such that the trained machine leaning model is able to obtain quantized data of the target server in a certain dimension for the inputted operation and maintenance data comprehensively ([0090],  [0116]: input prepared data as training data in the learned process and using the learned process to obtain quantized data).
With respect to claim 17, Malkov further discloses using one or more of a decision tree, a logistic regression, a support vector machine, and a naive Bayes to train the pre-prepared operation and maintenance data as the training samples([0009], [0090], [0116]: at least vector machine is used for training/learning).
With respect to claim 18, Malkov further discloses wherein: the quantized data is displayed in the visual manner using an operation quality score dashboard and an operation quality trend chart (it appears that the element are directed to non-functional descriptive material for not impacting the functionality of the claim; [0011], [0128], [0150], [0156]: display quantized data  with graphic).
(it appears that the elements are directed to non-functional descriptive material for not impacting the functionality of the claim; [0009], [0071-0072], [0115-0116], [0119], [0135], [0140], [0151]: the quantized includes parameters of server in view of sever usage and task activities). 

With respect to claim 20, Malkov further discloses comparing actual data obtained by quantization with a threshold defined by the repair trigger condition; and if a magnitude relationship in the repair trigger condition is met, the current dimension is considered to be abnormal and needs to be repaired ([0009], [0115-0117], [0129]: compare data with threshold as set forth by the baseline for repair condition, and determine anomalous event that is abnormal).
With respect to claim 21, Malkov further discloses wherein: an acquisition interface of the operation and maintenance data is provided to a server repair system and, though the acquisition interface, the server repair system reads out the plurality of types of the operation and maintenance data of the target server from a third-party database ([0009], [0115-0116], [0119]: acquire types operations and maintenance via logging different types of data from different operations, including read out data from a 3rd party).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malkov, as applied to claim 1 above, in view of Ortiz et al (Pub No. US 2018/0227352, hereinafter Ortiz).

With respect to claim 13, Malkov does not explicitly disclose wherein: the converted data query statement includes a general-purpose structured query language (SQL), a log index data domain specific query language (DSL), and a syntax string for a specific database.
However, Ortiz disclose wherein: the converted data query statement includes a general-purpose structured query language (SQL), a log index data domain specific query language (DSL), and a syntax string for a specific database ([0062]: SQL is being used).
Since both Malkov and Ortiz are from the same field of endeavor as both are directed to processing operation and maintenance data, which is in the same field of endeavor as the claimed (Malkov,[0003]; Ortiz, [0003]).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168